Exhibit 17(b) PROXY CARD Value Line U.S. Government Securities Fund, Inc. PROXY FOR THE SPECIAL MEETING OF SHAREHOLDERS To be held March 7, 2013 I (We), having received notice of the Special Meeting of Shareholders (the “Meeting”) of the Value Line U.S. Government Securities Fund, Inc. (the “Fund”) and the accompanying Proxy Statement/Prospectus, and revoking all prior proxies, hereby appoint Mitchell E. Appel, Peter D. Lowenstein and Leonard A. Pierce (the “Named Proxies”), and each of them, my (our) attorney (with full power of substitution in them and each of them) for and in my (our) name(s) to attend the Meeting of the Fund to be held on March 7, 2013, at 4:00 p.m. (Eastern time) at the offices of Wilmer Cutler Pickering Hale and Dorr LLP, 7 World Trade Center, 250 Greenwich Street New York, NY 10007, and any adjourned session or sessions thereof, and there to vote and act upon the following matters (as more fully described in the accompanying Proxy Statement/Prospectus) in respect of all shares of the Fund which I (we) will be entitled to vote or act upon, with all the powers I (we) would possess if personally present. The shares represented by this proxy will be voted in accordance with my (our) instructions as given on the reverse side with respect to the Proposal. If this proxy is executed but no instruction is given, I (we) understand that the Named Proxies will vote my (our) shares in favor of the Proposal. The Named Proxies are authorized to vote on any other business that may properly come before the Meeting in their discretion. NOTE: Please be sure that you complete, sign and date your proxy card. In signing, please write your name(s) exactly as it (they) appear(s) hereon. When signing as attorney, executor, administrator or other fiduciary, please give your full title as such. Proxies being signed by or on behalf of corporate shareholders should be signed in full corporate name by an authorized officer. Joint owners should each sign personally. [ADDRESS LINE 1] [ADDRESS LINE 2] [ADDRESS LINE 3] [ADDRESS LINE 4] [ADDRESS LINE 5] Signature Date [ADDRESS LINE 6] [ADDRESS LINE 7] Signature (if held jointly) Date Title if a corporation, partnership or other entity FOLD HERE THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS (THE “BOARD”) OF YOUR FUND. YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY SHARES YOU OWN. THE MATTER WE ARE SUBMITTING FOR YOUR CONSIDERATION IS SIGNIFICANT TO THE FUND AND TO YOU AS A FUND SHAREHOLDER. PLEASE TAKE THE TIME TO READ THE PROXY STATEMENT/PROSPECTUS AND CAST YOUR VOTE USING ANY OF THE METHODS DESCRIBED BELOW. Exhibit 17(b) Three simple methods to vote your proxy: 1. Internet: Log on to www.eproxyvote.com/vl. Make sure to have this proxy card available when you plan to vote your shares. You will need the control number and check digit found in the box at the right at the time you execute your vote. Control Number: Check Digit 2. Touchtone Phone: Dial toll-free 1-866-977-7699 and follow the automated instructions.Please have this proxy card available at the time of the call. 3. Mail: Sign, date, and complete the reverse side of this proxy card and return it in the postage paid envelope provided. If you have any questions about the Proposal or completing this proxy card, please call the Proxy Solicitation Firm (toll-free) at 1-855-520-7715. Representatives are available Monday through Friday, 8:00 a.m.- 6:00 p.m. (Eastern time), and Saturday, 10:00 a.m.- 6:00 p.m. (Eastern time). TAGID: “TAG ID” CUSIP: “CUSIP” PROXY CARD Value Line U.S. Government Securities Fund, Inc. THE BOARD (INCLUDING ALL OF THE INDEPENDENT DIRECTORS) RECOMMENDS THAT YOU VOTE IN FAVOR OF THE FOLLOWING PROPOSAL: PROPOSAL: To approve an Agreement and Plan of Reorganization between your Fund and Value Line Core Bond Fund (the “Acquiring Fund”) providing for: (a) the acquisition of all of the assets, and assumption of all of the liabilities, of your Fund by the Acquiring Fund, in exchange for shares of the Acquiring Fund; (b) the distribution of such shares of the Acquiring Fund to the shareholders of your Fund; and (c) the liquidation and dissolution of your Fund. TO VOTE, MARK ONE BOX IN BLUE OR BLACK INK.Example: ■ FOR AGAINST ABSTAIN o o o If you plan to attend the Meeting, please check this box:o EVERY SHAREHOLDER’S VOTE IS IMPORTANT!PLEASE VOTE NOW. “Scanner Bar Code” TAG ID: CUSIP:
